                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

SANDRA BAZILE, individually and
on behalf of all others similarly situated,

                       Plaintiff,

       v.                                                      Case No. 18-C-1415

FINANCE SYSTEM OF GREEN BAY, INC. and
JOHN DOES,

                       Defendants.


              DECISION AND ORDER GRANTING MOTION TO DISMISS


       Plaintiff Sandra Bazile, individually and on behalf of all others similarly situated, filed this

action on September 11, 2018, alleging that Finance System of Green Bay, Inc. and several John

Does (collectively, FSGB) violated the Fair Debt Collection Practices Act (FDCPA), 15 U.S.C.

§§ 1692, et seq., when FSGB sent a letter to Bazile seeking to collect a debt she owed to Baycare

Healthcare Systems, LLC (Baycare). Bazile alleges that FSGB’s letter failed to disclose that the

amount of the debt may increase due to the accrual of interest in violation of § 1692e and failed to

state the amount of the debt in violation of § 1692g. Presently before the court is FSGB’s motion

to dismiss for lack of standing and for failure to state a claim. For the reasons that follow, FSGB’s

motion will be granted.

                                       LEGAL STANDARD

       A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint by claiming that

it fails to state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6); Hallinan v.

Fraternal Order of Police of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). To survive a
motion to dismiss under Rule 12(b)(6), the plaintiff must allege “enough facts to state a claim to

relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009). When reviewing a Rule 12(b)(6) motion to dismiss, a court must accept all

well-pleaded facts as true and view them in a light most favorable to the plaintiff, Doe v. Village

of Arlington Heights, 782 F.3d 911, 914–15 (7th Cir. 2015), but this obligation is inapplicable to

legal conclusions. Iqbal, 556 U.S. at 678. Although, as a general matter, the confusing nature of

a dunning letter is a factual question that, if well-pleaded, avoids dismissal under Rule 12(b)(6),

dismissal is appropriate when it is “apparent from a reading of the letter that not even a significant

fraction of the population would be misled by it.” Zemeckis v. Global Credit & Collection Corp.,

679 F.3d 632, 635 (7th Cir. 2012) (citing Taylor v. Cavalry Inv., L.L.C., 365 F.3d 572, 574 (7th Cir.

2004)).

                            ALLEGATIONS OF THE COMPLAINT

          Bazile received a letter dated September 19, 2017, from FSGB, a debt collector, who sought

to collect a debt she owed to Baycare. The letter was the first written communication to Bazile in

connection with the collection of her Baycare debt. Bazile’s debt arose out of one or more

transactions entered into primarily for personal, family, or household purposes—specifically

medical services. The top-right corner of the letter lists the date, “9/19/2017,” and a “Total Bal.”

of $92.23. ECF No. 1-1. The letter lists five entries that comprise the total balance listed and next

to each entry under the heading “Creditor Name” lists “Baycare Health Systems, Llc.” Id. The

letter informs Bazile of several payment options, including payment over the phone via check or


                                                  2
credit card or payment online via FSGB’s website. The body of the letter begins: “Your creditor

has placed your bill for collection.” Id. The bottom of the letter states that the letter is from a debt

collector and is an attempt to collect a debt. It explains that unless the recipient notifies FSGB

within 30 days after receiving the notice that he or she disputes the validity of the debt or any

portion thereof, FSGB will assume the debt is valid. If the recipient does dispute the validity or any

portion of the debt, FSGB states it will obtain verification of the debt or obtain a copy of a judgment

and mail the verification or judgment to the recipient. Id.

        Bazile claims that the letter violates the FDCPA because it “does not disclose that the

amount of the debt may increase due to the accrual of interest” and “fails to disclose the amount of

the debt as required by the FDCPA.” Compl., ECF No. 1, at ¶¶ 33–34. Such failures, Bazile

claims, violate §§ 1692e(2), (5), and (10) and 1692g(a)(1) of the FDCPA. Id. at ¶ 53. Bazile seeks

relief in the form of actual damages, statutory damages of up to $1,000, and, should she prevail,

reasonable attorneys’ fees and costs. Bazile also seeks to represent a class consisting of all

consumers to whom FSGB mailed an initial written communication in the form of Bazile’s letter

to an address in Wisconsin between September 11, 2017 and October 2, 2018. Id. at ¶ 37. Should

the class prevail, each named plaintiff would be entitled to statutory damages, and the class damages

would be capped at the lesser of $500,000 or 1% of FSGB’s net worth. § 1692k(a).

                                             ANALYSIS

A. Standing

        FSGB first seeks to dismiss Bazile’s complaint for lack of standing. Whether a plaintiff has

standing is an issue of subject matter jurisdiction, as Article III of the United States Constitution

“confines federal courts to adjudicating actual ‘cases’ and ‘controversies.’” U.S. Const., art. III, § 2;


                                                   3
Lujan v. Defenders of Wildlife, 504 U.S. 555, 559 (1991). The plaintiff bears the burden of showing

that he or she is entitled to have the court decide the case. Allen v. Wright, 468 U.S. 737, 750–51

(1984). That is, the plaintiff must present the court with a justiciable case or controversy. Id. The

first requirement of standing, and the focus of FSGB’s motion to dismiss, is that the plaintiff must

have suffered an injury-in-fact. Lujan, 504 U.S. at 560–61. When discussing this requirement, the

Court in Spokeo, Inc. v. Robins, 136 S. Ct. 1540 (2016), noted that “Congress cannot erase Article

III’s standing requirements by statutorily granting the right to sue a plaintiff who would not

otherwise have standing.” Id. at 1547–48 (citations omitted). However, the Court also recognized

that intangible harm can constitute an injury-in-fact and that “Congress is well positioned to identify

intangible harms that meet minimum Article III requirements.” Id. at 1549. The Court further

explained that “Congress has the power to define injuries and articulate chains of causation that will

give rise to a case or controversy where none existed before.” Id. (quoting Lujan, 504 U.S. at 580

(Kennedy, J., concurring in part and concurring in the judgment)). “[T]he violation of a procedural

right granted by statute can be sufficient in some circumstances to constitute injury in fact,” such

as where a “risk of real harm” exists. Id.; Evans v. Portfolio Recovery Assocs., LLC, 889 F.3d 337,

344 (7th Cir. 2018). In such a case, the plaintiff “need not allege any additional harm beyond the

one Congress has identified.” Spokeo, 136 S. Ct. at 1549.

       Bazile notes that this case was stayed pending this court’s decision on a motion to dismiss

in Larkin v. Finance System of Green Bay, Inc., No. 18-C-496, 2018 WL 5840769 (E.D. Wis. Nov.

8, 2018), and she argues that the resolution of the standing issue in that case controls here. The

court agrees that the reasoning in Larkin applies equally in this case, as the facts here are not

materially different from those in Larkin. Here, Bazile alleges that FSGB’s letter was false,


                                                  4
deceptive, and misleading and failed to state the amount of the debt in violation of §§ 1692e and

1692g. As this court articulated in Larkin, these allegations, if true, create a risk of causing Bazile

the type of harm the FDCPA seeks to prevent. Bazile’s injury may be intangible, but the injury is

both concrete and particularized because Bazile is a direct recipient of the letter and a risk of real

harm exists where the letter is false, deceptive, and misleading about Bazile’s debt. Because Bazile

need not allege any “additional harm,” she has standing. See Spokeo, 136 S. Ct. at 1549.

B. FDCPA Claims

       The FDCPA “is designed to protect consumers from abusive and unfair debt collection

practices.” 15 U.S.C. § 1692(e); Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 320

(7th Cir. 2016). To help accomplish that goal, § 1692e prevents the use of false, deceptive, or

misleading representations or means in connection with the collection of a debt and “§ 1692g(a)

provides that in either the initial communication with a consumer in connection with the collection

of a debt or another written notice sent within five days of the first, a debt collector must provide

specific information to the consumer,” including “the amount of the debt.” Janetos, 825 F.3d at

320–21. Bazile alleges that FSGB’s letter’s listing of the “Total Bal.” as $92.23, without disclosing

that the debt may increase due the accrual of interest, violates multiple sections of § 1692e as well

as § 1692g(a)(1). See Boucher v. Fin. Sys. of Green Bay, Inc., 880 F.3d 362, 371 (7th Cir. 2018)

(“[W]hether the statement was misleading under § 1692e goes hand-in-hand with whether the

amount of the debt has been accurately disclosed under § 1692g(a)(1).” (internal quotation marks

omitted)).

       In this circuit, “[c]laims brought under the Fair Debt Collection Practices Act are evaluated

under the objective ‘unsophisticated consumer’ standard.” Gruber v. Creditors’ Protection Serv.,


                                                  5
Inc., 742 F.3d 271, 273 (7th Cir. 2014) (citations omitted). Although the unsophisticated consumer

may be “uninformed, naive, [and] trusting,” Veach v. Sheeks, 316 F.3d 690, 693 (7th Cir. 2003),

“she has ‘rudimentary knowledge about the financial world’ and is ‘capable of making basic logical

deductions and inferences.’” Wahl v. Midland Credit Mgmt., Inc., 556 F.3d 643, 645 (7th Cir.

2009) (quoting Pettit v. Retrieval Masters Creditors Bureau, Inc., 211 F.3d 1057, 1060 (7th Cir.

2000)). This circuit’s unsophisticated consumer standard “is not the same as the rejected least-

sophisticated-debtor standard” that other courts use. Durkin v. Equifax Check Servs., Inc., 406 F.3d

410, 414 (7th Cir. 2005). The Seventh Circuit accordingly “disregard[s] unrealistic, peculiar,

bizarre, and idiosyncratic interpretations of collection letters.” Id.; Gruber, 742 F.3d at 274. The

unsophisticated consumer “is not a dimwit” and is “reasonable,” but he is not a gifted linguist who

closely parses a debt collection letter like a patent lawyer construes a patent. Lox v. CDA, Ltd., 689

F.3d 818, 822 (7th Cir. 2012); Turner v. J.V.D.B. & Assocs., Inc., 330 F.3d 991, 997 (7th Cir. 2003);

cf. Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).

       Bazile claims that FSGB’s letter is misleading and violates the FDCPA because it fails to

state whether interest is accruing on the debt listed therein. The problem with Bazile’s claim is that

the FDCPA does not require the debt collector to state whether or not the debt accrues interest. In

Miller v. McCalla, Raymer, Padrick, Cobb, Nichols & Clark, L.L.C., the Seventh Circuit held that

a debt collector’s letter that stated only the unpaid principal owed by the debtor violated

§ 1692g(a)(1) of the FDCPA by failing to state the amount owed. 214 F.3d 872, 874 (7th Cir.

2000). The letter in that case stated that the “‘unpaid principal balance’ of the loan (emphasis

added) was $178,844.65, but added that ‘this amount does not include accrued but unpaid interest,

unpaid late charges, escrow advances or other charges for preservation and protection of the lender’s


                                                  6
interest in the property, as authorized by your loan agreement.’” Id. at 875. In holding that this

statement violated the FDCPA, the court explained:

       The unpaid principal balance is not the debt; it is only a part of the debt; the Act
       requires statement of the debt. . . . It is no excuse that it was “impossible” for the
       defendants to comply when as in this case the amount of the debt changes daily.
       What would or might be impossible for the defendants to do would be to determine
       what the amount of the debt might be at some future date if for example the interest
       rate in the loan agreement was variable. What they certainly could do was to state
       the total amount due—interest and other charges as well as principal—on the date
       the dunning letter was sent. We think the statute required this.

Id. at 875–76. That’s precisely what FSGB did here—it stated the “total balance,” in other words,

the “amount due,” on September 19, 2017.

       The court went on in Miller to offer a “safe harbor” formula for debt collectors to use where

the amount of the debt varies from day to day. The “safe harbor” formula fashioned by the court

reads as follows:

       As of the date of this letter, you owe $___ [the exact amount due]. Because of
       interest, late charges, and other charges that may vary from day to day, the amount
       due on the day you pay may be greater. Hence, if you pay the amount shown above,
       an adjustment may be necessary after we receive your check, in which event we will
       inform you before depositing the check for collection. For further information, write
       the undersigned or call 1–800– [phone number].

Id. at 876. The court emphasized, however, that it was not holding that a debt collector must use

this form of words to avoid violating the statute. But if it did use this formula, the court held, and

did not add other words that confused the message, the debt collector “will as a matter of law have

discharged his duty to state clearly the amount due.” Id.

       More recently, the Seventh Circuit has suggested that regardless of whether interest is

accruing, as long as the debt collectors set out a specific amount of the debt, they have complied

with the FDCPA. In Aker v. Americollect, Inc., the plaintiff claimed that the defendant debt


                                                  7
collector had violated the FDCPA by unlawfully adding interest to the amount of the outstanding

balance. 854 F.3d 397, 398–99 (7th Cir. 2017). Although the court ultimately held that the addition

of interest to the underlying debt was lawful under state law, it noted that the debt collectors might

have argued that they had complied with the FDCPA simply by demanding a specific amount:

        The debt collectors might have replied that § 1692g(a)(1) is satisfied by demanding
        a specific amount. They calculated interest, added it to the principal, and demanded
        payment of the resulting amount, rather than leaving the debtors to guess how much
        they owed. The FDCPA provides a means to contest whether the amount claimed
        is due. 15 U.S.C. § 1692g(b). This implies that naming an incorrect figure is not
        automatically a violation of federal law.

Id. at 399. The court’s logic seems inescapable. If the debt collector’s error as to the amount due

is itself a violation of the Act, why require that the debt collector include in its initial

communication an invitation that the debtor notify it within thirty days if the debt, or any portion

thereof, is disputed.

        Plaintiff’s argument does find support in the Second Circuit. In Avila v. Riexinger &

Associates, LLC, the Second Circuit held that a debt collector’s letter that failed to notify the debtors

that their balances could increase due to interest and late fees was misleading in violation of § 1692e

of the FDCPA. 817 F.3d 72 (2d Cir. 2016). In so ruling, the court explained:

        Because the statement of an amount due, without notice that the amount is already
        increasing due to accruing interest or other charges, can mislead the least
        sophisticated consumer into believing that payment of the amount stated will clear
        her account, we hold that the FDCPA requires debt collectors, when they notify
        consumers of their account balance, to disclose that the balance may increase due
        to interest and fees. We think that requiring such disclosure best achieves the
        Congressional purpose of full and fair disclosure to consumers that is embodied in
        Section 1692e. It also protects consumers such as plaintiffs who may hold the
        reasonable but mistaken belief that timely payment will satisfy their debts.

Id. at 76.



                                                   8
        In this case, there is no indication that the debt collector is in fact charging interest, even if

it is legally entitled to do so. Bazile argues that the fact that interest is accruing can be reasonably

inferred from the facts alleged in the complaint. Alternatively, she requests leave to amend her

complaint to make that allegation more explicit.

        But because this court is not bound by Avila and does not find its reasoning persuasive, no

amendment will help. Regardless of whether interest is or is not accruing, the letter does not violate

the FDCPA. As noted above, the FDCPA does not require that the debt collector tell the debtor

whether the balance is or is not accruing interest or late fees. While doing so might be consistent

with the Congressional purpose underlying the FDCPA, Congress did not require that debt

collectors include that information along with the other specific disclosures it directed them to make

in their initial communication with the debtor, though it could easily have done so. Congress was

certainly aware that creditors charge interest. For a court to add such a requirement by way of

statutory construction and thereby subject debt collectors to multiple FDCPA lawsuits by debtors

hardly seems fair and reasonable. This is especially the case since the recipients of such letters

usually seek not only statutory damages of up to $1,000, but also representation under Rule 23 of

a class comprising everyone who received such a letter, for which damages of up to a half million

dollars or one percent of the debt collector’s net worth, whichever is less, can be awarded, plus the

debtor’s actual attorney’s fees.

        As one of the district courts bound by Avila has noted, the litigation it has spawned seems

far removed from the debt collection practices the FDCPA was intended to address:

        The multitude of cases on post-judgment interest filed in this district since Avila
        suggest that the real beneficiaries here are plaintiffs' attorneys who recover a fee for
        going over collection letters with a fine-toothed comb to snag some technical


                                                    9
         argument about how the letter could have more clearly stated the interest component.
         See Ghulyani v. Stephens & Michaels Assocs., No. 15-CV-5191, 2015 WL 6503849,
         at *3 (S.D.N.Y. Oct. 26, 2015) (on similar facts, noting that “the interpretation
         espoused by Ghulyani is indeed idiosyncratic—much more likely to be arrived at by
         an enterprising plaintiff’s lawyer than by a least sophisticated consumer.”). The
         instant case, together with many of the FDCPA cases on my docket, suggests that
         the FDCPA is being privately enforced mostly on the hyper-technical margins of
         permissible collection activity. We have drifted quite far from the truly awful
         collection practices—threatening violence, disclosing a consumer’s personal affairs
         to others, impersonating public officials—that prompted Congress to enact the
         FDCPA. See S. Rep. 95-382, at 2 (1977). We are no longer deterring collection
         companies from abusing, tricking, and misleading debtors into making payments
         that they do not have to or would not want to make if they had the relevant facts. The
         courts are to some extent simply burdening the collection industry with a continuing
         portfolio of litigation that potentially raises the cost of credit for all consumers.

Islam v. Am. Recovery Serv. Inc., No. 17-CV-4228, 2017 WL 4990570, at *3 (E.D.N.Y. Oct. 31,

2017).

         The experience of this court in FDCPA cases confirms the Islam court’s observations. For

all of these reasons, Bazile’s claims fail.

                                           CONCLUSION

         For the foregoing reasons, FSGB’s motion to dismiss (ECF No. 9) is GRANTED, and

Bazile’s request for leave to amend her complaint is DENIED. The Clerk is directed to enter

judgment dismissing this case.

         SO ORDERED at Green Bay, Wisconsin this 15th day of February, 2019.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                  10
